Putnam, J.:
The lease itself provided: “ The said demised premises are to be occupied exclusively for dwelling purposes for not more than 6 persons.” There is another covenant not to build more than one story in height “ or designed for use other than as a private dwelling.”
The undertenant (Giery) continued to hold his city home at Long Island City; and at date of this trial (June 21, 1921) testified that he had been living in this bungalow at Rockaway Point for two weeks, which indicates that he moved in after June first.
The equitable defense of a promised renewal lease rested on collective negotiations between the plaintiff company and a *241committee of the bungalow occupants; and promises to Mrs. Friberg herself.
About July, 1920, a meeting of the Rockaway Point Association was held in the local Young Men’s Christian Association hall. The masculine members of that association were organized with a president, vice-president and secretary. There was a women’s auxiliary, to which Mrs. Friberg belonged. Mr. Greve, representing this landlord, addressed this meeting and invited them to form a committee with whom he could confer. Afterwards this association named such committee. There were also delegates from other Rockaway sections — all acting together as a joint committee. There were introduced tentative drafts and proposed forms of lease which appear to have been under consideration.
A lease on the later revised form of one of these Rockaway Point lots from plaintiff to Mr. Dilligan, of January 28, 1921, was also offered. It contained a clause permitting the lessee to remove buildings on paying the landlord $100. But all these documents show merely drafts, proposals, and the steps approaching toward some agreement, but not eventuating in any settled form of lease.
The promise, that Mrs. Friberg herself testified to, appears in both records. It had always a condition on which the landlord had insisted. This was that her husband, Nils Friberg, should get out of the Bayside Hotel. Nevertheless, at the date of the trial Mr. Friberg was still running.the hotel. Clearly, therefore, such equitable defense was not made out.
Conceding that the Laws of 1920, chapter 942, applied, who can avail of this protection? Certainly not an intermediate lessee who does not five on the property but whose interest is to rent out same to subtenants. (Jackson v. Grey, 197 App. Div. 656; Howie v. McKenzie, 116 Misc. Rep. 117.)
This leads to the following conclusions:
First. That the subtenant and only occupant did not go' into possession until after the plaintiff’s lease to Mrs. Friberg had expired. After October first, when such subtenancy had ended, the appeal on behalf of such subtenant became of no practical importance.
Second. Mrs. Friberg not herself occupying this bungalow, *242but subletting it, was not within the protection of chapter 942, Laws of 1920, or the subsequent housing statutes.
Third. The evidence to show an equitable lease to Mrs. Friberg after May 1, 1921, failed, because, among other things, the condition which plaintiff insisted upon, that Nils Friberg should quit the Bayside Hotel, was never performed, as at the time of the trial it appeared he was still conducting that hotel.
The final order as to appellant Sophie Friberg is, therefore, affirmed, with costs, and the appeal of the undertenant is jdismissed, with a single bill of costs to the landlord, respondent.
Present — Blackmar, P. J., Mills, Putnam, Kelly and Jaycox, JJ.
:Final order of the County Court of Queens county as to appellant Sophie Friberg unanimously affirmed, with costs, and the appeal of the undertenant is dismissed, with a single bill of costs to the landlord, respondent.